Per Curiam. This claim, arising out of the death of a policeman killed in the line of duty, seeks payment of compensation to the decedent’s beneficiary pursuant to the provisions of the "Law Enforcement Officers and Firemen Compensation Act,” (hereafter, "the Act”) Ill. Rev. Stat. 1971, Ch. 48, Sec. 281 et. seq. The Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Attorney General; official reports of the Chicago Police Department; and a report by the Illinois Attorney General’s office which substantiates matters set forth in the application. Based upon these documents and other evidence submitted, the Court finds as follows: 1. That the claimant, Christine V. Strugala, is the wife of the decedent and is the beneficiary who was designated by him as stated in her application for benefits; 2. That the decedent, Robert Strugala, was a patrolman employed by the Chicago Police Department and engaged in the active performance of his duties, within the meaning of Sec. 2(e) of the Act on June 16, 1974; 3. That on said date, Patrolman Strugala and his partner, Joseph Wasco, in full police uniform, responded to the sound of gun shots coming from a tavern located at 2601 S. Kedzie Avenue, Chicago. The officers heard the gun shots fired while they stopped for a traffic signal, at the intersection of 26th Street and Kedzie Avenue, in their marked, Chicago Police Department squadrol. Officer Strugala, entered the tavern at Kedzie Avenue and Officer Wasco entered on 26th Street. Officer Wasco observed a suspect, later identified as Jose Guillen, holding an automatic pistol. Officer Wasco ordered Guillen to drop the pistol; instead, Guillen began to walk towards Officer Wasco. At this time, Officer Wasco fired one shot from his revolver, was shot in return, and fell outside on the sidewalk. Guillen then fired three additional shots in the direction of Officer Strugala, striking Strugala three times in the back. Guillen was arrested by other police officers as he attempted to flee from the tavern with the pistol still in his possession. Patrolman Strugala was taken to Mount Sinai Hospital, where he was pronounced dead. The immediate cause of his death was the three gun shot wounds. Jose Guillen was found guilty of the murder of Officer Strugala by Judge Phillip Romiti in the Circuit Court of Cook County and he was sentenced to "50 to 100 years in prison.” In addition, Guillen was sentenced to a concurrent sentence of "10 to 30 years” for the attempted murder of Officer Wasco. 4. The Court finds, therefore, that Patrolman Strugala was killed in the line of duty as defined in Sect. 2(e) of the Act, and; 5, That the proof submitted in support of this claim satisfied all of the requirements of the Act, and the claim is therefore compensable thereunder. It Is Hereby Ordered that the sum of $20,000.00 (Twenty Thousand Dollars) be awarded to Christine V. Strugala, as wife and designated beneficiary of the deceased patrolman, Robert Strugala.